Citation Nr: 0015298	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-06 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include appellant's basic eligibility for 
Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and daughter



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The claims file indicates that the veteran served on active 
duty from February 1952 to February 1955, April 1955 to 
February 1961, February 1961 to February 1967, July 1970 to 
January 1973.  There is evidence which indicates that the 
veteran also had approximately three years of service between 
February 1976 and July 1970.  However, the claims file does 
not contain an Armed Forces of the United States Report of 
Transfer or Discharge (DD-214) which reflects this service.  
The file does indicate that the veteran had a period of 
service in the Republic of Vietnam.  The veteran died in 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for the cause of 
death as a result of exposure to herbicides.  The claim was 
filed by the appellant in June 1997.  She was married to the 
veteran in this case at the time of his death.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

The claims file indicates that the claimant was married to 
the veteran in July 1964 and remained married to the veteran 
until his death in November 1993.  She was remarried in 
February 1997.  In view of these facts, the Board construes 
the appellate issue as that delineated on the title page of 
this decision, which will be dealt with in the REMAND section 
below.


REMAND

A threshold question to be answered is whether appellant has 
status to file a claim.  As a general rule, Dependency and 
Indemnity Compensation (DIC) is available to the unremarried 
surviving spouse of a veteran, as well as the veteran's 
children.  38 U.S.C.A. §§ 101, 103 (1991), 38 C.F.R. §§ 3.50, 
3.55, 3.57 (1999).

It appears from the record that the appellant and the veteran 
were married in July 1964; the veteran died in November 1993.  
In February 1997, the appellant indicates that she was 
remarried, but the claims file does not include a copy of any 
documentation to confirm the appellant's remarriage.  In June 
1997, the appellant filed this claim.  The appellant would 
appear to be statutorily ineligible to receive DIC benefits 
in her own right if she does not meet the requirements of a 
"surviving spouse" as defined in 38 U.S.C.A. §§ 101, 103 
(1991) and 38 C.F.R. § § 3.50, 3.55 (1999).  However, the 
claims file does not indicate whether the appellant is filing 
the claim on behalf of herself, or behalf of the veteran's 
children or may have some other basis for a proper claim.  As 
this matter was not discussed or adjudicated at the RO, due 
process requires additional development.

The United States Court of Appeals for Veterans Claims 
(formerly The United States Court of Veterans Appeals) 
(Court) has held that "when dealing with a question of 
status...the person seeking to establish that status must 
prove it by a preponderance of the evidence and that, 
therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a persuasive single- 
judge memorandum decision, citing Rogers v. Derwinski, 2 Vet. 
App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  Therefore, the appellant's claim for entitlement to 
VA DIC compensation benefits can only stand if the appellant 
is eligible as a claimant, either in her own right or as the 
representative of the veteran's eligible children or on some 
other basis.

If the appellant does have status to make a claim, then it 
must be determined if she has presented evidence of well-
grounded claims with respect to the issue of service 
connection for the cause of death as a result of exposure to 
herbicide exposure.  As indicated above, a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  If the appellant is adjudicated a 
claimant there are records that need to be obtained, as 
explained below.

First, it appears that some of the veteran's service has not 
been completely verified.  The appellant indicated that the 
veteran served from 1967 through 1973.  The DD-214 which 
confirms the veteran's July 1970 to January 1973 service 
indicates that the veteran had 17 years, 11 months and 26 
days of previous service.  However, the prior DD-214, which 
confirms the veteran's February 1961 to February 1967 service 
indicated a total of 14 years, 11 months and 21 days of 
service.  Therefore, documentation that verifies 
approximately three-year of service, between February 1967 
and July 1970 is not included in the file.  Documentation of 
this service should be obtained and associated with the 
claims file.

Second, none of the veteran's service medical records are 
associated with the claims file.  These records could be 
useful if they included references to exposure to herbicides.  
There is no evidence that the RO requested the records from 
the National Personnel Records Center (NPRC).  The VA has a 
duty to obtain these records if possible, prior to any 
adjudication as to whether a claim might be well grounded.

Finally, the Appellant has specifically alleged that the 
veteran was treated by physicians, who may have relevant 
information regarding the claimed prostate cancer.  There is 
no evidence on file that the appellant was ever treated for 
prostate cancer.  The appellant is informed that she needs to 
provide records of this claimed treatment, or at a minimum, 
must provide the RO with specific information and appropriate 
releases so that the RO may go and obtain those records.

Accordingly, the case is REMANDED for the following:

1.  The RO should adjudicate the 
appellant's status to determine if she 
has standing to file a claim.  
Specifically, the RO should determine if 
the appellant is filing this claim as a 
surviving spouse, as the representative 
of one or more the veteran's children, or 
in some other capacity as provided by 
law.  If it is determined that the 
appellant can not establish standing as a 
claimant, a statement of the case should 
issue on this subject, complete with 
laws, regulations, and information about 
perfecting the appeal. 

2.  If and only if the RO determines that 
the appellant has status to pursue a 
claim, it should contact the NPRC and 
attempt to obtain a confirmation of the 
veteran's service between February 1967 
and July 1970.  In addition, all service 
medical records from all service 
departments and periods of service should 
be requested.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folder.  To the 
extent the appellant's assistance is 
needed in determining any details for an 
informed request, her assistance should 
be requested.

3.  The RO should inform the appellant of 
the importance of any private treatment 
records, particularly pertaining to 
prostate cancer, and request appellant to 
provide any private medical records that 
she may have in her possession (not 
presently associated with the claims 
folder), pertaining to the claimed 
disabilities, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
such treatment.  Specific information 
regarding the physicians identified in 
the Board Hearing should be requested by 
name.  All available medical records, to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA if she desires 
RO assistance in developing the claim.  
Any records obtained should be associated 
with the claims folder.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

5.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for the claimed 
disabilities under appropriate statutory 
and regulatory provisions.  Again, the 
steps set forth in paragraphs 2-5 above, 
and 6 below are to be undertaken only 
once it is determined that the appellant 
has status as a claimant to pursue the 
instant claim.

6.  When the aforementioned development 
has been accomplished, to the extent the 
benefits sought are not granted, the case 
should be returned to the Board for 
further appellate consideration, to the 
extent such action is in order.  No 
action is required of the appellant until 
he is notified.  The Board intimates no 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




